DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Note at least page 2, par. 3.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Note page 2, lines 2, see Patent Document 1, should be removed.
Note page 2, paragraph 3, Patent Document 1, should be removed.
Note page 3, par. 5, line 2, Patent Document 1, should be removed.
Applicant is advised to review specification for similar and or additional informalities.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
an output voltage fixing part that can fix a voltage value of the output voltage to a voltage value outside the voltage range; and 
a drive voltage output part that can output a drive voltage for driving the output voltage fixing part, wherein the drive voltage output part outputs the drive voltage to the output voltage fixing part when the ambient temperature of the drive voltage output part exceeds a predetermined threshold, and when triggered by input of the drive voltage, the output voltage fixing part fixes the voltage value of the output voltage to a voltage value outside the voltage range as claimed in combination with all other limitations of claim 1.

The best prior art:
Yang et al. (US 8217628) teach A battery pack includes a battery including a positive electrode and a negative electrode, a switching module including a charge switching device and a discharge switching device, the charge switching device and discharge switching device being electrically connected to a high current path of the battery.
Yang et al. does not teach the limitations above.
Delacruz et al. (US 20190074145) teach a method of regulating the operation of an electrical system, the electrical system including, a contactor unit including a contactor and a conductive element, sensing circuitry including at least two Hall Effect sensors, and a control unit including at least a trip circuit, an I2t unit, and a one coil current monitor.
Delacruz et al. does not teach the limitations above.

Rivas et al. does not teach the limitations above.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858